On Petition for Rehearing (filed March 3, 1917).
Christianson, J.
■ In a petition for rehearing plaintiffs assert that in ■our former opinion we overlooked the decisions of this court in Cummings v. Duncan, 22 N. D. 524, 134 N. W. 712, Ann. Cas. 1914B, 976, and Sox v. Miracle, 35 N. D. 458, 160 N. W. 716, wherein we held that a vendee in an executory land contract obtains at law no real property interest. A discussion of the nature and extent of a vendee’s interest under such contract would be neither necessary nor profitable, but would be wholly immaterial in this case. The question here is what damages, if any, plaintiff has sustained by defendant’s failure to return such contracts. Plaintiff contended that under our statute such damage is presumed to be the value of the land described in the contract. In our former opinion herein we held this contention to be unsound, and a careful reconsideration of this proposition only tends to confirm our former views.
A rehearing is denied.